Citation Nr: 9933083	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from May 1973 to July 1978.

This case was previously before the Board in February 1996 at 
which time the issue presented was entitlement to an 
increased rating for a low back disability, evaluated as 
10 percent disabling.  The Board remanded the case to obtain 
additional information.  The regional office was also 
requested to adjudicate the question of service connection 
for a disability of the neck and right upper extremity, and 
entitlement to a total rating based on individual 
unemployability.

In a rating in May 1999, the regional office denied service 
connection for disability of the cervical spine and right 
upper extremity.  The regional office also determined that 
the veteran was not entitled to a total rating based on 
individual unemployability.  Since the veteran has not 
initiated an appeal from these decisions, they are not 
presently before the Board as appellate issues.

In the rating action in May 1999, the regional office 
increased the veteran's rating for his low back disability to 
20 percent, effective from September 1, 1992, the date of his 
reopened claim.  The case was then returned to the Board for 
appellate consideration of the veteran's claim for an 
increased rating.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran's low back disability is manifested by severe 
functional limitation of motion of the lumbar spine.  

3.  His low back condition does not cause pronounced 
intervertebral disc symptoms, as there are only occasional, 
as opposed to persistent, neurological manifestations. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for 
disability of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40-4.42, 4.45, 4.59, Part 4, Diagnostic Codes 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends, in essence, that his low 
back disability is severely disabling.

I.  Background.

The service medical records show that the veteran complained 
of low back pain on occasion during service, and had a 
diagnosis of spondylolisthesis.

On a Department of Veterans Affairs (VA) examination in 1979, 
the veteran complained of pain in the lumbar spine.  Physical 
examination of the lumbar spine showed full and painless 
motion.  X-rays of the lumbar spine were interpreted as 
normal.

In a rating action in March 1979, the regional office granted 
service connection for spondylolisthesis, evaluating the 
disability as 0 percent disabling.

On a VA examination in March 1990, the veteran reported that 
he had previously been employed in computer maintenance, and 
that he was currently employed in a sales job.  His 
complaints included persistent lower back pain and limited 
motion in the lumbar spine.  On physical examination, he 
ambulated in an essentially normal manner.  There was no 
muscle tenderness or muscle spasm in the lumbar spine.  On 
forward bending, his fingertips went to his knees, and there 
was no pain.  There was 40 degrees of rotation of the trunk.  
There was full side bending of the trunk.  Straight leg 
raising was negative bilaterally.  The diagnoses included 
chronic low back pain and spondylolysis of L5.

A claim for an increased rating for the veteran's low back 
disability was received from the veteran in August 1992.

On a VA examination in October 1992, the veteran complained 
of severe pain in the back, with pain in the right leg on 
prolonged sitting and position change.  He denied any 
weakness or numbness associated with the pain.  He stated 
that physical therapy provided only limited relief.  On 
physical examination, he appeared to keep himself in a stiff 
posture and stance.  There was no tenderness in the 
musculature in the back.  Forward flexion was to 20 degrees, 
backward extension to 20 degrees, left lateroflexion to 25 
degrees, and right lateroflexion to 20 degrees.  Rotation to 
the right and left was 15 degrees bilaterally.  There was 
moderate pain on forward flexion.  Neurological examination 
was essentially normal.  X-rays of the lumbosacral spine 
showed minimal degenerative changes to the lumbar spine and 
spondylosis of L5.  It was noted that a MRI of the 
lumbosacral spine showed L5 - S1 disc degeneration and no 
spinal or foraminal stenosis.  The diagnosis was L5 - S1 
spondylosis.

Private medical records show that the veteran received 
treatment between 1992 and 1997 for complaints involving the 
cervical spine, upper extremities, and low back area.  He had 
surgery for cervical disc problems in 1991 and 1994.  In 
January 1993, a neurological examination showed decreased 
pinprick sensation in the distribution of the right S1 
dermatome, the common peroneal nerve, and the right saphenous 
nerve.  Strength in the right lower extremity was intact.  An 
additional neurological examination was scheduled.  In March 
1993, a neurological examination and an electromyogram showed 
no signs of lumbar radiculopathy.  During these years, the 
veteran received extensive treatment for the disability of 
the cervical spine, upper extremities, and lumbar spine, 
including exercises, pool therapy, and injections to various 
points of tenderness.  He continued to complain of occasional 
back pain.  In 1997, it was noted that he was doing yard 
work.  It was noted that there had been some improvement, and 
some episodes of pain.

In a rating in January 1993, the veteran's rating for the 
disability of the lumbar spine was increased to 10 percent, 
effective from September 1, 1992.

Subsequently, Social Security records were received showing a 
December 1993 Social Security determination that the veteran 
was disabled for Social Security purposes.  The Social 
Security decision noted that the veteran had disabilities of 
the cervical spine, lumbar spine, and right carpal tunnel 
syndrome.  It was indicated that the veteran had been unable 
to engage in work for an extended period of time because of 
intractable pain which prevented him from sitting, standing, 
walking, or concentrating for any length of time.

Pursuant to the Board's remand decision in February 1996, the 
veteran underwent another VA examination in April 1998.  On 
physical examination, the veteran stated that he was 
unemployed because of back and shoulder pain.  He indicated 
that he had daily and nocturnal pain, and that he received 
some relief from physical therapy exercises and over-the-
counter medications.  He denied any increasing weakness or 
numbness of the lower extremities.  He stated that he was 
able to ambulate about a mile, and walk without any assistive 
devices.

On the physical examination, he walked with a normal heel-to-
toe gait.  There was no evidence of significant atrophy of 
the upper or lower extremities.  Motor strength in the lower 
extremities was 4/5 in the quadriceps on the right and 5/5 on 
the left.  Other muscle groups were 5/5 in the lower 
extremities.  He was able to heel walk and toe walk without 
difficulty.  Circumference around the quadriceps mechanisms 
above the patella showed a 1.5-centimeter lesser 
circumference on the right.  There was no evidence of clonus, 
and there was a negative Babinski's sign.  There was 
nontender range of motion around the hips, knees, and ankle.  
Sensation was intact.  There was some paraspinal muscle 
tenderness about the sacrum bilaterally.  He was able to 
forward bend to 50 degrees.  Lateral bending was 30 degrees 
on the right and left.  He was able to rotate the spine 
approximately 45 degrees bilaterally.  Lateral bending and 
rotation were nontender.  X-rays of the lumbosacral spine 
were consistent with retrolisthesis of L4 on L5 and 
anterolisthesis of L5 on S1.  There were some mild 
degenerative changes also.  The diagnostic impression was 
lumbosacral mechanical back pain, with previous history of 
spondylolisthesis.

VA outpatient treatment reports for 1997 show complaints of 
low back pain and neck pain, with a diagnosis of 
spondylolisthesis L5 - S1.

In July 1998, a VA physician reviewed the veteran's records 
in detail and expressed the opinion that it was unlikely that 
the cervical spine or upper extremity conditions were in any 
way related to the veteran's service-connected disability of 
the lumbar spine.

On a further file review by a VA physician in January 1999, 
it was noted that the veteran had stated that he was unable 
to work because of his physical disabilities.  He had 
complained of severe low back pain, and pain in the neck, 
right shoulder, and right upper extremity.  The physician 
stated that he was unable to determine the veteran's 
employability status by reviewing the veteran's claims 
folder.

On a VA examination in April 1999, the veteran complained of 
low back pain.  It was noted that he was being treated with 
conservative management, including aquatic physical therapy 
and trigger point injections.  The veteran stated that he was 
able to walk about one-half mile, but that when he stopped to 
rest, he began to have some lower back spasms.  He also 
stated that lifting activities exacerbated his back pain in 
the lumbar region.

On physical examination, there was some mild tenderness to 
palpation in the paraspinous region.  There was negative 
straight leg raising bilaterally.  There was a negative 
Babinski's sign bilaterally.  He had normal sensory 
distribution in the lower extremities with 5/5 muscle 
strength in the lower extremities.  He was able to forward 
flex with some pain, with his fingertips approximating 12 
inches from the ground.  He was able to hyperextend 
approximately 10 degrees, and laterally bend 20 degrees.  
Strength was noted to be symmetrical bilaterally, and he had 
pain with all motions of the lumbar spine.  The diagnosis was 
spondylolisthesis of L5 - S1.  

The examiner stated that the veteran did have some back pain, 
most consistent with mechanical back pain with 
spondylolisthesis.  The examiner expressed the opinion that 
he had somewhat limited activities of daily living due to 
this disability, but that he was able to maintain a 
functioning lifestyle by using physical therapy and 
conservative management.

In a rating in May 1999, the regional office granted a 20 
percent evaluation for disability of the lumbar spine, 
effective from September 1, 1992.

II.  Analysis.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all necessary 
evidence to reach a conclusion with regard to the appellate 
issue has been obtained by the regional office.  In this 
regard, the veteran's medical history and current clinical 
manifestations have been reviewed in the context of all 
applicable regulations.  The functional impairment which can 
be attributed to pain and weakness, as well as the proper 
evaluation to be applied, has been taken into account.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 5295, lumbosacral strain, a 40 percent 
evaluation will be assigned where the disability is severe; 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation will be assigned 
where there is muscle spasm on extreme forward bending, and 
loss of lateral spine motion.

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent evaluation will be assigned where the disability 
is pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent evaluation will be 
assigned where the disability is severe; recurring attacks, 
with intermittent relief.  A 20 percent evaluation will be 
assigned where the disability is moderate; recurring attacks.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 40 percent evaluation will be assigned where 
the disability is severe, and a 20 percent evaluation will be 
assigned where the disability is moderate.

38 C.F.R. §§ 4.40 and 4.45 provide that disability of the 
joints or musculoskeletal system is primarily the inability, 
due to damage in the parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the movement.  Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  Consideration 
should be given to restricted movement, weakened movement, 
excess fatigability, and pain on movement.  Instability of 
station, and interference with sitting, standing, and weight 
bearing are related considerations.  See also DeLuca v. 
Brown, 6 Vet.App. 321 (1993). 

The VA examination in October 1992 revealed that the veteran 
complained of severe pain in the back, with little relief 
provided by physical therapy.  Physical examination showed 
severe limitation of motion of the lumbar spine.  The 
examiner noted that there was pain on forward flexion.  

The veteran received extensive therapy after 1992 with some 
relief of his symptoms, as range of motion improved somewhat.  
However, the private and VA medical records show continued 
complaints of back pain daily and nocturnally.  He reported 
that he could walk between one half and one mile, but that 
when he stopped, he began to have some muscle spasms.  
Lifting activities also exacerbated his back pain.  The 
examiner in 1999 noted that the veteran was able to maintain 
a functioning lifestyle only with therapy and conservative 
management.  

Thus, the examination in 1992 showed severe limitation of 
motion of the lumbar spine.  While there was some improvement 
in the actual ranges of motion after extensive therapy, the 
pain, restricted movement, weakened movement, excess 
fatigability, and interference with sitting, standing, and 
prolonged walking continued.  When considering such pain, 
fatigability, and functional loss, together with the range of 
motion reported, the Board finds that the veteran has 
demonstrated a functional impairment which is consistent with 
severe limitation of motion of the lumbar spine.  He is 
entitled to a rating of 40 percent for this disability.  

However, he is not entitled to a higher evaluation.  The 40 
percent evaluation for limitation of motion of the lumbar 
spine under diagnostic code 5292 fairly compensates the 
veteran for the limitation of motion and function of the 
lumbar spine, and is the highest evaluation under this 
diagnostic code.  In addition, the 40 percent evaluation is 
the maximum schedular evaluation for lumbosacral strain, an 
alternative rating code.  

A higher rating would be possible if the veteran's back 
disability could be rated as a pronounced intervertebral disc 
syndrome.  However, a review of the record does not indicate 
that he is entitled to a 60 percent rating under the 
diagnostic code for intervertebral disc syndrome.  In this 
regard, the record shows that the veteran has X-ray evidence 
of degenerative changes and degeneration of the L5 - S1 disc.  
He did have increasing pain noted in 1992, with some sensory 
changes on initial neurological examination at a private 
clinic.  However, this private clinic noted that subsequent 
neurological examination and electromyogram showed no signs 
of radiculopathy.  Thereafter, the private medical records 
and VA medical records showed continued complaints of back 
pain, with occasional, but not persistent, neurological 
complaints.  After he received treatment with exercises, 
injections, and medications. the VA examinations in 1998 and 
1999 showed limitation of motion of the lumbar spine, but no 
muscle spasm, and no essential neurological manifestations or 
symptoms.  The record fails to show pronounced and persistent 
symptoms compatible with sciatic neuropathy or intervertebral 
disc syndrome.  

Accordingly, the veteran is entitled to a 40 percent, but not 
higher, rating for disability of the lumbar spine.


ORDER

Entitlement to a rating of 40 percent, but not higher, for 
disability of the lumbar spine is established.  To this 
extent, the benefit sought on appeal is granted, subject to 
the controlling regulations for the award of monetary 
benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

